Case 4:20-mj-01070-DLC Document 22-1 Filed 06/16/20 Page 1 of 21




           EXHIBIT A
Case 4:20-mj-01070-DLC Document 22-1 Filed 06/16/20 Page 2 of 21




                                     JAPAN

                                   Extradition

       Treaty, icith exchange of notes, signed at Tokyo March 3, 1978;
       Ratification aduised by the Senate of the United States of America
           Nove,nber 30, 1979;
       Ratified by the President of the United States of Amnerica
           December 13, i979
       Ratified by Japan February 19 198Th
       Ratifications exchanged at JJashington February 25, 1980;
       Proclaimed by the President of the United States of America
           March 4, 1980;
       Entered into force March 26, 1980.




              Br THE PRESIDENT OF THE UNITED STATES OF AMERICA



                             A PROCLAMATION

         CONSIDERING THAT:
         The Treaty on Extradition between the United States of America
       and Japan, together with a related exchange of notes, was signed at
       Tokyo on March 3, 1978, the text of which, in the English and Japa-
       nese languages, is hereto annexed;
         The Senate of the United States of America by its resolution of
       November 30, 1979, two-thirds of the Senators present concurring
       therein, gave its advice and consent to ratification of the Treaty,
       together with a related exchange of notes;
         The Treaty, together with a related exchange of notes, was ratified
       by the President of the United States of America on December 13,
       1979, in pursuance of the advice and consent of the Senate, and was
       duly ratified on the part of Japan;
         It is provided in Article XVI of' the Treaty that the Treaty shall
       enter into force on the thirtieth day after the date of the exchange oi
       the instruments of ratification;
         The instruments of ratification of the Treaty were exchanged at
       Washington on February 25, 1980; and accordingly the Treaty,
       together with the exchange of notes, will enter into force on March 26,
       1980;
       TIAS 9625 (892)
Case 4:20-mj-01070-DLC Document 22-1 Filed 06/16/20 Page 3 of 21



   31USTJ               Japan-Extradition-Mar 3, 1978
           Now, THEREFORE, I, Jimmy Carter, President of the United States of
        America, proclaim and make public the Treaty, together with a relàted
        exchange of notes, to the end that they shall be observed and fulfilled
        with good faith on and after March 26, 1980, by the UnitedStates
        of AmerIca and by the citizens of the United States of America and
        all other persons subject to the jurisdiction thereof.
          IN TESTIMONY WHEREOF, I have signed this proclamation and caused
        the Seal of the United States of America to be affixed.
          DONE at the city of Washington this fourth day of 'f arch in the
                   year of our Lord one thousand nine hundred eighty and of
                   the Independence of the United States of America the two
          fSEAL}
                                                             JIMMY CARTER

       By the President:
           CYRUS VANCE
               Secretary of State




                                                                    TIAS 9625




    7S-741 0 - - 57
    Case 4:20-mj-01070-DLC Document 22-1 Filed 06/16/20 Page 4 of 21

      894          US. Treaties and Other International Agreementei!
                    TREATY ON EXTRADITION BETWEEN
                THE UNITED STATES OF AMERICA AND JAPAN




               Desiring to make more effective the cooper-
            ation of the two countries for the repression
            of crime,
               Have agreed as follows:

                              ARTICLE I

               Each Contracting Party undertakes to ex-
            tradite to the other Party, in accordance with
            the provisions of this Treaty, any person found
            in its territory and sought by the other Party
            for prosecution, for trial, or to execute
            punishment for any offense specified in para-
            graph 1 of Article II. When the offense was
            committed outside the territory of the re-
            questing Party, the conditions specified in
            paragraph 1 of Article VI, inter alia, shall
            be applied.

                             ARTICLE II

'           1. Extradition shall be granted in accordance
            with the provisions of this Treaty fOr any
            offense listed in the Schedule annexed to this
            Treaty, which forms an integral part of this
            Treaty, when such an offense is punishable by
            the laws of both Contracting Parties by death,
            by life imprisonment  or by deprivation of
            liberty for a period of more than one year;
            or for any other offense when such an offense
               Punishable by the federal laws of the United




            TIAS 9625


p
    Case 4:20-mj-01070-DLC Document 22-1 Filed 06/16/20 Page 5 of 21
        31 tTST)         Japan-Extradition-Mar. 3, 1978                  895

'             States and by the laws of Japan by death,
              by life imprisonment, or by deprivation of
              liberty for a period of more than one year.

                 Extradition shall be granted for any offense
              of which one of the above-mentioned offenses is
              a substantial element, even if, for purposes
              of granting federal jurisdiction to the United
              States Government, interstate transporting, or
              the use of the mails or other interstate facili-
              ties is also an element of the specific offense.
             2. In the case in which the person sought has
             been sentenced by a court of the requesting
             Party for any offense to which paragraph 1
             applies, extradition shall be granted only if
             the person has been sentenced to death or if
             the sentence remaining to be served is at least
             four months.

                                ARTICLE III

                Extradition shall be granted only if there
             is sufficient evidence to prove either that
             there is probable cause to suspect, according
             to the laws of the requested Party, that the
             person sought has committed the offense for
             which extradition is requested or that the
             person sought is the person convicted by a
             court of the requesting Party.

                                ARTICLE IV

             1. Extradition shall not be granted under this
             Treaty in any of the following circumstances:
                (1) When the offense for which extradition
             is requested is a political offense or when




                                                             TIAS 9625
    Case 4:20-mj-01070-DLC Document 22-1 Filed 06/16/20 Page 6 of 21

         896           U.S. Treaties and Other InternationalA
               it appears that the request for extradition
               is made with a view to prosecuting, trying or
               punishing the person sought for a political
               offense. If any question arises as to the
               application of this provision, the decision
               p$.. he questedPrty shall prevail.
                  (2) When the person sought has been prose-
               cuted or has been tried and convicted or ac-
               quitted by the requested Party for the offense
               for which extradition is requested.
                  (3) In the case of a request for extradition
               emanating from Japan, when the prosecution of
               the offense for which extradition is requested
               would be barred by lapse of time, under the
               laws of the United States.
                  () In the case of a request for extradition
               emanating from the United States, when the
               imposition or the execution of punishment for
               the offense for which extradition is requested
               would be barred by reasons prescribed under
               the laws of Japan, including lapse of time;
                       (a) if Japan were to have jurisdiction
                           over the offense, or
                       (b) if Japan in fact has such juris-
                           diction and the trial were to be
                           held in its court.

S           2. The requested Party may refuse extradition
            when the person sought has been tried and
            acquitted, or has undergone the execution of
            punishment in a third State for the offense
            for which extradition is requested.




           TIAS 9625
    Case 4:20-mj-01070-DLC Document 22-1 Filed 06/16/20 Page 7 of 21


       31 UST}          Japan-Extradition-Mar. 3, 1978                  897


'           3. When the person sought has been prosecuted
            or has not undergone the execution of punish-
            ment in the territory of the requested Party
            for an offense other than that for which ex-
            tradition is requested, the requestedrty
            may defer his surrender until the conclusion
            of the trial and the full execution of any
            punishment he may be or nay have been imposed.

                                ARTICLE V

               The requested Party shall not be bound to
            extradite its own nationals, but it shall have
            the power to extradite them in its discretion.

                               ARTICLE VI

            1. When the offense for which extradition is
            requested has been committed outside the terri-
            tory of the requesting Party, the requested
            Party shall grant extradition if the laws of
            that Party provide for the punishment of such
            an offense committed outside its territory,
            or if the offense has been committed by a
            national of the requesting Party.
           2 For the purposes of this Treaty, the terri-
           tory of a Contracting Party means all areas

'          of land, water and airspace under the sover-
           eignty or authority of that Contracting Party,
           including any vessel registered in that
           Contracting Party, and any aircraft registered
           in that Contracting Party provided that the
           aircraft is in flightS For the purposes of
           this provision an aircraft shall be considered




                                                            TIAS 9625
    Case 4:20-mj-01070-DLC Document 22-1 Filed 06/16/20 Page 8 of 21


          898            U.S. Treaties and Other International Agreement8   [31 UST

                to be in flight at any time from the moment
                when al] its external doors are closed follow-
                ing embarkation until the moment when any such
                door is opened for disembarkation.



                1.The requesting Party shall not, except in
                any of the following circumstances, detain,
                prosecute, try nor punish a person surrendered
                under this Treaty for an offense other than
                that for which extradition has been granted,
                nor extradite him to a third State, provided
                that these stipulations shall not apply to
                offenses committed after the extradition:
                   (1) When he has left the territory of the
                requesting Party after his extradition and
                has voluntarily returned to it.
                    (2) When he has not left the territory of
                the requesting Party within forty-five days
                from the day when he has been set free to do
                so.

                   (3) When the requested Party has consented
                to his detention, prosecution, trial or punish-
                ment for an offense other than that for which
                extradition has been granted or to his ex-
                tradition to a third State.
                2. The requesting Party may detain, prosecute,
                try or punish the person surrendered under
                this Treaty for any offense for which ex-
                tradition is to be granted in accordance with
                paragraph 1 of Article II, in so far as such




             TIAS 9625


p
    Case 4:20-mj-01070-DLC Document 22-1 Filed 06/16/20 Page 9 of 21

      31 usT]           Japaz-Extradition-Mar. 3, 1978                   899
           measures are instituted upon the basic facts


I
           which constitute the offense for which ex-
           tradition has been granted.

                              ARTICLE viii

           I. The request forextradition shall be made
           through the diplomatic channel.
           2. The request for extradition shall be ac-
           companied by:
                (a) Documents which describe the identity
                    of the person sought;
                (b) A statement of the facts of the case;
                (c) The texts of the laws describing the
                    essential elements and the designation
                    of the offense for which extradition
                    is requested;
                (d) The texts of the laws describing the
                    punishment for the offense; and
                (e) The texts of the laws describing the
                    time limit on the prosecution or the
                    execution of punishment for the offense.
           3. When the request for extradition relates
           to a person who has not yet been convicted,
           it shall be accompanied by:
,               (a) A copy of the warrant of arrest issued
                    by a judge or other judicial officer
                    of the requesting Party;
                (b) Evidence proving that the person sought
                    is the person to whom the warrant of
                    arrest refers; and




                                                             TIAS 9625



D
        Case 4:20-mj-01070-DLC Document 22-1 Filed 06/16/20 Page 10 of 21

            900              U.S.   Treaties and Other International Agreements   [ai UST


'                      (c) Such evidence as would provide probable
                           cause to suspect, according to the laws
                           of the requested Party, that the person
                           sought has committed the offense for
                           which extradition is requested.
                   4 When the request for extradition relates
                   to a convicted person, it shall be accompanied
                   by:
                       (a) A copy of the judgment of conviction
                           imposed by a court of the requesting
                           Party;
                       (b) Evidence proving that the person sought
                           is the person to whom the conviction
                           refers; and
                       (c)    (i) A copy of the warrant of arrest,
                                  if the convicted person was not
                                  sentenced; or
                             (ii) A copy of the sentence imposed and
                                  a statement showing to what extent
                                  the sentence has not been carried
                                  out, if the convicted person was
                                  sentuixced.
                  5. The request for extradition shall be ac-
                  cotnpanied by all other information as may be
                  required by the laws of the requested Party.
'                 6. All the documents to be submitted by the
                  requesting Party in accordance with the pro-
                  visions of this Treaty shall be duly certified
                  as required by the laws of the requested Party,
                  and accompanied by a duly certified translation
                  in the language of the requested Party.




                  TIAS 9625



    S
    Case 4:20-mj-01070-DLC Document 22-1 Filed 06/16/20 Page 11 of 21
        31 usTi          Japan-Extradition-Mar. 3, 1978                   901

              7. If the executive authority of the requested

'             Party considers that the information furnished
              In support of the request for extradition of a
              person sought is not sufficient to fulfill the
              requirements of this Treaty, that authority
              shall so notify the requesting Party, in order
              to eiiablc the requesting Party tosubmit ad-
              ditioual information before that authority
              deteriiiines whether to submit the request to
              a court of the requested Party. That authority
              may fix a time limit for the submission of such
              informa t ionS

                                 ARTICLE IX

             1. In case of urgency the requested Party may
             provisionally detain the person to be sought
             when the requesting Party submits an appli-
             cation for provisional detention through the
             diplomatic channel, notifying the requested
             Party that a warrant of arrest has been issued
             or a sentence imposed for an offense for which
             extradition is to be granted in accordance with
             paragraph 1 of Article II and assuring the
             requested Party that a request for extradition
             will be made. The application for provisional
             detention shall describe the identity of the
             pcron to be sought and the facts of the case,
             and shall contain such further information as
             may be required by the laws of the requested
             Party.
             2. If the requesting Party fails to present
             the request for extradition within forty-five
             days from the date of provisional detention,




                                                              TIAS 9625




S
    Case 4:20-mj-01070-DLC Document 22-1 Filed 06/16/20 Page 12 of 21
       902          U.S. Treaties a,i4 Other Inierr&ational Agreements   (31 UST

             the person detained shall be set at liberty,
             provided that this stipulation shall not
             prevent the requested Party from instituting
             a proceeding with a view to extraditing the
             person sought if a request for extradition is
             subsequently received.

                                    A

                When a person sought advises a court or
             other competent authorities of the requested
             Party that he waives his rights to internal
             procedures required for his extradition, that
             Party shall take all necessary measures to
             expedite the extradition to the extent per-
             mitted under its laws.

                                    ARTICLE XI

                The requested Party, upon receiving requests
             from the other Contracting Party and from a
             third State or States for the extradition of
             the same person either for the same offense
             or for different offenses, shall determine to
             which of the requesting States it will extra-
             dite that person.

                                  ARTICLE XII

             l.The requested Party shall promptly communi-
             cate to the requesting Party through the diplo-
             matic channel the decision on the request for
             extradition
             2. If an order to surrender has been issued by




             TIAS 9625




I
          Case 4:20-mj-01070-DLC Document 22-1 Filed 06/16/20 Page 13 of 21
            31 UST]          Japan-Extradition-Mar. 3, 1978                   903
                 the competent authority of the requested Party

'                and the requesting Party fails to receive the
                 person sought within such time as may be
                 stipulated by the laws or the requested Party,
                 it may set him at liberty and may subsequently
                 refuse to extradite that person for the same
                 offense. The requesting Party shall promptly
                 remove the persöi receiëfdhthêteritory
                 of the requested Party.

                                  ARTICLE XIII

                   To the extent permitted under the laws of
                the requested Party and subject to the right
                of third parties, all articles acquired as a
                result of the offense or which may be required
                as evidence shall be surrendered if extradition
                is granted

                                  ARTICLE XIV

        1. The requested Party shall make all neces-
        sary arrangements with respect to internal
        procedures, including the detention of the
        person sought, arising out of the request for
        extradition and bear the expenses by reason
        thereof, provided that expenses incurred for
        the transportation of the person ordered to be
        surrendered shall be paid by the requesting
'   Party.
                2 The requested Party shall not make any
                pecuniary claim against the requesting Party
                by reason of any compensation paid to a person
                sought for the damages caused to him by his




                                                                  TIAS 9625



I
    Case 4:20-mj-01070-DLC Document 22-1 Filed 06/16/20 Page 14 of 21


         904           U.S. Treaties and Other Interaational Agreements   [31 UST

                detention, examination or surrender under the
P               provisions of this Treaty.

                                   ARTICLE XV


               other Party the right to transport through
               its territory a person surrendered to the
               other Party by a third State on request made
               through the diplomatic channel except in any
               of the following circumstances:
                  (1) When the criminal act which has given
               rise to the extradition would not constitute
               an offense wider the laws of the Contracting
               Party through which transit is requested.
                  (2) When the criminal act which has given
               rise to the extradition is a political offense
               or when it appears that the request for extra-
               dition is made with a view to prosecuting,
               trying or punishing the person surrendered
               for a political offense. If any question
               arises as to the application of this provision,
               the decision of the Contracting Party through
               which transit is requested shall prevail.
                  (3) When reasons of public order are opposed
               to transit.
               2. In the case above, the Contracting Party to
               which extradition has been granted shall re-
               imburse the Contracting Party through whose
               territory transportation has been made for
               any expenses incurred by the latter in con-
               nection with such transportation.




               TIAS 9625


p
    Case 4:20-mj-01070-DLC Document 22-1 Filed 06/16/20 Page 15 of 21

    31 UST]                Japan-Extradition-Mar. 3, 1978               905
'                                  ARTICLE XVI

          1. This Treaty shall be subject to ratification
          and the instruwciits of' ratification shall be ex-
          changed at Washington as soon as possible• It
          shall enter into force on the thirtieth day
          after th (late of the exchange of the instru-
          went . of rat i i cation .[hi

          2. This Treaty shall also apply to any offense
          ,pecified in paragraph 1 of Article II committed
          before thjs I'reaty enters into force.

         3. On the entry into force of this Treaty,
         the Treaty of Extradition signed at Tokyo on
         April 29, i886[] and the Supplementary Coxt-
         veiitiun of Extradition signed at Tokyo on
         May J7,19O6[]hetween the United States of
         America and Japan shall terminate, provided
         that any extradition case pending in the
         requested Party at the time this Theaty
         enters into force shall remain subject to
         the procedures specified in the above-mentioned
         Treaty of Extradition and the Supplementary
         Convention of Extradition.
         4. Either Contracting Party may terminate this
         Treaty at any time by giving six months' written
         notice to the other Party.

'           IN WITNESS WHEREOF, the undersigned, being
         duly authorized thereto by their respective
         Governments, have signed this Treaty

            DONE in duplicate, in the English and
         Japanese languages, both equally authentic,




          Mar. 26, 1980.
         2TS 191; 24 Stat. 1015.
          TS 454; 34 Stat. 2951.


                                                            TIAS 9625


D
    Case 4:20-mj-01070-DLC Document 22-1 Filed 06/16/20 Page 16 of 21

          906             U.S. Treaties and Other International Agreements   [31 UST

                    at Tokyo, this third day of March, one
                    thousand nine hundred and seventy-eight.




                                                                     [2]



                            -
                                 [SEAL]                [SEAL]




                'Michael J. Mansfie1d.
                2
                  Sunao Sonoda.


            TIAS 925




I
    Case 4:20-mj-01070-DLC Document 22-1 Filed 06/16/20 Page 17 of 21
         31 UST]                 Japan-Extradition-Mar. 3, 1978               907
                                      SCHEDULE




                       Murder, manslaughter, including causing
                       death through solicitation or assistancc.

                       A

                 3    Malicious wounding, injury or assault

                 J,    Illegal abortion

                 5.   Abandonment which causes bodily harm or
                      (lea th

              6.      An offense relating to kidnapping, ab-
                      duction or unlawful arrest or imprisonment

              7.      Threat

              S.      Rape, indecent assault

              ').     An offense relating to pandering or
                      prostitution

             10       An offense relating to obscene material

              I.      Bigamy

            l2        Burglary

            13        Robbery

                      Larceny

             5.       Extortion, blackmail




                                                                  TIAS 9625




I
    Case 4:20-mj-01070-DLC Document 22-1 Filed 06/16/20 Page 18 of 21
           908           U.S. Treaties and Other International Agreements   [31 UST

                              Fraud (obtaining property, money,
                              valuable securities or other things

,                             of economic value by false pretenses
                              or by fraudulent means)

                        17. Embezzlement, breach of trust by a
                            person who is iafiduciaryrelation-
                            ship

                        i8 An offense relating to unlawfully
                            obtained property

                        19. An offense relating to damage of
                             property, documents, or facilities

                        20.   An offense against the laws relating
                              to protection of industrial property
                              or copyright

                        21. Obstruction of business by violence or
                             threat

                       22. Arson, burning through gross negligence

                       23 Leading, directing or inciting a riot

                       21i An offense against the laws relating to
                            protection of public health

,                      25 An offense endangering public safety
                            through explosion, water power or other
                            destructive means

                       26 Piracy according to the law of nations




                 TIAS 9625




S
    Case 4:20-mj-01070-DLC Document 22-1 Filed 06/16/20 Page 19 of 21

           31U8TJ                 Japan-Extradition-Mar. 3, 1978               909
                      27. An offense relating to unlawful seizure or
                          exercise of control of trains, aircraft,
                          vessel or other means of transportation

                      28. An offense interfering with or endangering
                           the normal operation of trains aircraft
                          vessel or other means of transportation

                      29. An offense against the laws relating to
                          the control of explosive substances,
                          incendiary devices or dangerous or
                          J)rohib1ted weapons

                      30. An offense against the laws relating to
                          the control of narcotic drugs, cannabis,
                          psychotropic drugs, cocaine, or their
                          precursors or derivatives, or other
                          dangerous drugs or chemicals

                     31. An offense against the laws relating to
                         the control of poisons or other substances
                         injurious to health

                     32.       An offense relating to forgery or counter-
                               feiting

                     33. An offense against the laws relating to
                          the control of gambling or lotteries

                               Assault or threat upon public official
                     3'&.      relating to the execution of his duty

                     35. An offense relating to false statements

                     36. An offeris relating to perjury




                                                                   TIAS 9625



D
           7$7L1 0 - 01 - 58
    Case 4:20-mj-01070-DLC Document 22-1 Filed 06/16/20 Page 20 of 21


        910             U.S.   Treaties and C'ther International Agreements   [31 UST

                   37     An offense relating to escape from
                          confinement of a person detained or
                          serving a sentence for an offense
                          specified in paragraph 1 of Article II
                          of this Treaty

                  38. An offense relating to obstruction of
                       3ustlce, including harboring criminals
                       and suppressing or destroying evidence

                  39. Bribery

                  !Q An offense relating to abuse of official
                       authority

                   1 An offense against the laws relating to
                       the control of public elections or
                       political contributions and expenditures

                   2. An offense relating to willful evasion
                       of taxes and duties

                  43.     An offense against the laws relating to
                          the control of companies or other
                          corporations

                  44.     An offense against the laws relating to
                          bankruptcy or rehabilitation of a company

S                45       An offense against the laws relating to
                          prohibition of private monopoly or unfair
                          business transactions

                 46       An offense against the laws relating to
                          the control of exportation and importation
                          or international transfer of funds




              TIAS 9625



S
    Case 4:20-mj-01070-DLC Document 22-1 Filed 06/16/20 Page 21 of 21

      31   USTJ         Japan-Extradition-Mar. 3, 1978                  911

'                 .147• Atempt, conspiracy, assistance, solici-
                       tation, preparation for, or participation
                       in, the commission of any of the above-
                       mentioned offenses




                                                            TIAS 9625



I
